             Case 2:19-cv-01978-BJR Document 25 Filed 12/29/20 Page 1 of 1



 1

 2

 3                                                                 Judge Barbara J. Rothstein

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8 JULIA CUMMINGS, an individual,                  No. 2:19-cv-01978

 9                       Plaintiff,                ORDER GRANTING STIPULATED
                                                   MOTION TO EXTEND DISCOVERY
10         vs.                                     DEADLINE

11 SAFECO INSURANCE COMPANY OF
   AMERICA, a New Hampshire corporation,
12
                    Defendant.
13

14         The Court having considered the Stipulated Motion to Extend Discovery Deadline, and

15 good cause appearing, hereby GRANTS the motion. The discovery deadline in this matter is

16 hereby extended to January 29, 2021.

17         IT IS SO ORDERED.

18         DATED this 28th day of December 2020.

19

20
                                                    A
                                                    Barbara Jacobs Rothstein
21
                                                    U.S. District Court Judge
22

23
